              Case 3:19-cv-00037-BR        Document 1    Filed 01/09/19     Page 1 of 6




Román D. Hernández, OSB #011730
Email: roman.hernandez@troutman.com
Emily A. Reber, OSB #185799
Email: emily.reber@troutman.com
TROUTMAN SANDERS LLP
100 SW Main St.
Suite 1000
Portland, OR 97204
Tel: 503.290.2400/Fax: 503.290.2405
Attorneys for Defendant SunTrust Bank



                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

 SIX CONTINENTS, LLC, an Oregon Limited                                 Case No. ___________
 Liability Corporation,
                                                        NOTICE OF REMOVAL
                              Plaintiff,                PURSUANT TO 28 U.S.C.
                                                        SECTIONS 1332 AND 1441(B)
         v.
                                                        (DIVERSITY JURISDICTION)
 SUNTRUST BANK, a foreign business
 corporation,

                              Defendant.

 TO:             THE UNITED STATED DISTRICT COURT FOR THE DISTRICT OF
                 OREGON

 AND TO:         PLAINTIFF SIX CONTINENTS, LLC AND ITS COUNSEL OF RECORD

 AND TO:         ANY OTHER INTERESTED PERSONS:

         PLEASE TAKE NOTICE THAT Defendant SunTrust Bank (“SunTrust”) hereby

 removes to the United States District Court for the District of Oregon (Portland Division) the

 State Court Action described below.

         //

        //                                                                    TROUTMAN SANDERS LLP
                                                                                 ATTORNEYS AT LAW
                                                                             100 SW MAIN ST., SUITE 1000
  Page 1 - DEFENDANT’S NOTICE OF REMOVAL                                        PORTLAND, OR 97204
                                                                               TELEPHONE: 503.290.2400

  37568828
             Case 3:19-cv-00037-BR        Document 1    Filed 01/09/19     Page 2 of 6




                                   NOTICE OF REMOVAL

        Defendant SunTrust, by its counsel, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

hereby removes this action from the Circuit Court in the County of Multnomah, Oregon to the

United States District Court for the District of Oregon, Portland Division. Removal is proper

because this Court has subject matter jurisdiction over the action under diversity jurisdiction.

See 28 U.S.C. § 1332. Accordingly, SunTrust removes this action to this Court, and in support

of its Notice of Removal, states the following:

                                   I.     BACKGROUND

        1.      On or about December 11, 2018, Plaintiff Six Continents, LLC (“Plaintiff”) filed

a Complaint (the “Complaint”) against SunTrust in the Multnomah County Circuit Court

(“Circuit Court”), styled Six Continents, LLC v. SunTrust Bank, and assigned the case number

18CV56408.

        2.      A copy of all process, pleadings, and orders served upon SunTrust is attached as

Exhibit A to the Declaration of Emily A. Reber (“Decl. of Reber”) filed concurrently hereto.

        3.      SunTrust was served with the Complaint on December 12, 2018.

        4.      This Notice of Removal is being filed within thirty days of the service of the

Complaint on SunTrust, and is, therefore, timely under 28 U.S.C. § 1446(b).

                             II.        DIVERSITY JURISDICTION

        5.      Removal of this action is proper under 28 U.S.C. §§ 1332(a) and 1441(b) because

(1) there is complete diversity between Plaintiff and SunTrust; (2) the amount in controversy

exceeds $75,000.00 as the value of equitable relief requested and compensatory damages is well

above that amount; and (3) SunTrust is not a citizen of the state in which the action was brought.

        //

       //
 Page 2 - DEFENDANT’S NOTICE OF REMOVAL                                       TROUTMAN SANDERS LLP
                                                                                 ATTORNEYS AT LAW
                                                                             100 SW MAIN ST., SUITE 1000
                                                                                PORTLAND, OR 97204
 37568828                                                                      TELEPHONE: 503.290.2400
             Case 3:19-cv-00037-BR       Document 1       Filed 01/09/19     Page 3 of 6




        6.      By removing the state court action to this Court, SunTrust does not waive any

defenses, objections, or motions available to it under the applicable law.

A.      There is Complete Diversity between Relevant Parties.

        7.      The Parties are completely diverse. They are citizens of different states.

        8.      Plaintiff is an Oregon limited liability company with its principal place of

business in Oregon. (Compl. ¶ 1). An LLC’s citizenship is determined by the citizenship of its

members. The member of Plaintiff company is John Dryden, who is domiciled in Portland,

Oregon. (A copy of Plaintiff’s Articles of Organization and 2018 Amended Annual Report, is

attached as Exhibit B to the Decl. of Reber filed concurrently hereto.) Thus, Plaintiff is a citizen

of Oregon.

        9.      SunTrust Bank is a Georgia state-chartered bank with its headquarters located in

Atlanta, Georgia. Thus, SunTrust Bank is a citizen of the State of Georgia.

        10.     Accordingly, complete diversity exists between Plaintiff and SunTrust. Complete

diversity existed at the time the Complaint was filed and continued to exist at the time of

removal.

B.      The Amount in Controversy Is Greater Than $75,000.

        11.     Diversity jurisdiction requires an amount in controversy of greater than

$75,000.00, exclusive of interest and costs. See 28 U.S.C. §1332(a).

        12.     Plaintiff asks the Court to award it the sum of $109,400.27, plus interest, costs for

a refusal by SunTrust to return funds that were the subject of two wire transactions. (Compl. ¶

WHEREFORE).

        //

        //


 Page 3 - DEFENDANT’S NOTICE OF REMOVAL                                         TROUTMAN SANDERS LLP
                                                                                   ATTORNEYS AT LAW
                                                                               100 SW MAIN ST., SUITE 1000
                                                                                  PORTLAND, OR 97204
 37568828                                                                        TELEPHONE: 503.290.2400
             Case 3:19-cv-00037-BR      Document 1      Filed 01/09/19     Page 4 of 6




        13.     Accordingly, because complete diversity exists and the amount in controversy

requirement is satisfied, the Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 and

removal is proper.

                                         III.   VENUE

        14.     Venue is proper in this Court because this district and division embrace the

Multnomah Circuit Court, the forum from which this case has been removed. See 28 U.S.C.

§ 1441(a).

                                        IV.     NOTICE

        15.     Concurrent with the filing of this Notice of Removal, SunTrust will file a Notice

of Filing of Notice of Removal with the Clerk of the Multnomah Circuit Court and will attach a

copy of this Notice of Removal thereto. A copy of the Notice of Filing of Notice of Removal is

attached hereto as Exhibit C to the Decl. of Reber filed concurrently hereto.

        16.     If any questions arise as to the propriety of the removal of this action, SunTrust

requests the opportunity to present a brief and oral argument in support of its position that this

case is removable.

        17.     SunTrust reserves any and all rights to assert any and all defenses to Plaintiff’s

Complaint and to amend or supplement this Notice of Removal as necessary.

        //

        //

        //

        //

        //




 Page 4 - DEFENDANT’S NOTICE OF REMOVAL                                          TROUTMAN SANDERS LLP
                                                                                    ATTORNEYS AT LAW
                                                                                100 SW MAIN ST., SUITE 1000
                                                                                   PORTLAND, OR 97204
 37568828                                                                         TELEPHONE: 503.290.2400
            Case 3:19-cv-00037-BR        Document 1       Filed 01/09/19     Page 5 of 6




         WHEREFORE, Defendant SunTrust Bank, by counsel, hereby removes this action from

the Circuit Court for Multnomah County, Oregon, to the United States District Court for the

District of Oregon (Portland Division) for all further proceedings and seeks all other relief as this

Court deems equitable and just.

Dated:        January 9, 2019
                                                   TROUTMAN SANDERS LLP

                                                   By:    /s/ Román D. Hernández
                                                         Román D. Hernández, OSB # 011730
                                                         Email: roman.hernandez@troutman.com
                                                         Emily A. Reber, OSB # 185799
                                                         Email: emily.reber@troutman.com
                                                         Tel: 503.290.2400/Fax: 503.290.2405

                                                   Attorneys for Defendant
                                                   SunTrust Bank




 Page 5 - DEFENDANT’S NOTICE OF REMOVAL                                        TROUTMAN SANDERS LLP
                                                                                  ATTORNEYS AT LAW
                                                                              100 SW MAIN ST., SUITE 1000
                                                                                 PORTLAND, OR 97204
 37568828                                                                       TELEPHONE: 503.290.2400
             Case 3:19-cv-00037-BR        Document 1       Filed 01/09/19     Page 6 of 6




                                      CERTIFICATE OF SERVICE

         I hereby certify that on this 9th day of January 2019, I caused to be served a copy of the

foregoing DEFENDANT’S NOTICE OF REMOVAL upon the following parties via US Mail,

Email, and the court’s CM/ECF system (if registered) to:

            Daniel Duyck, Esq.
            Karak Davidson Duyck, Esq.
            Duyck & Associates, LLC
            3701 SE Milwaukle Ave, Suite F
            Portland, OR 97202
            (503) 764-2030
            E-mail: dduyck@duycklaw.com
            Email: kduyck@duycklaw.com

            Counsel for Plaintiff

Dated:           January 9, 2019
                                                    TROUTMAN SANDERS LLP

                                                    By:    /s/ Román D. Hernández
                                                          Román D. Hernández, OSB # 011730
                                                          Email: roman.hernandez@troutman.com
                                                          Emily A. Reber, OSB # 185799
                                                          Email: emily.reber@troutman.com
                                                          Tel: 503.290.2400/Fax: 503.290.2405

                                                    Attorneys for Defendant
                                                    SunTrust Bank




                                                                                TROUTMAN SANDERS LLP
 Page 1 - CERTIFICATE OF SERVICE                                                   ATTORNEYS AT LAW
                                                                               100 SW MAIN ST., SUITE 1000
                                                                                  PORTLAND, OR 97204
 37568828                                                                        TELEPHONE: 503.290.2400
